DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Von Novak et al. (2014/0159653).  Regarding independent claims 2 and 12, Von Novak teaches (Figs. 4, 7B, 7C, and 8) an apparatus for a power transmitter unit (PTU) to supply power to a power receiver unit (PRU) via resonant coupling at approximately 6.78 MHz, the apparatus comprising: a power amplifier (424); a resonator (414); a matching circuit (409) coupled between the power amplifier and the resonator; a microcontroller (415); and wireless communication circuitry to establish a bi-directional communication link with the PRU, wherein the microcontroller is configured to: exchange information for wireless power transfer (WPT) with the PRU over the communication link; cause the power amplifier to generate an output by the resonator for resonant coupling with a resonator of the PRU for the WPT; perform cross-connection detection to determine if the PRU has a cross-connection with the PTU and another PTU, wherein the cross-connection occurs when the PRU is partially engaged with the other PTU for WPT but the PRU has a wireless control signaling link with the PTU; if a cross 
Regarding claims 3 and 13, Von Novak teaches the microcontroller is configured to establish a communication link with each of multiple PRUs and supply power via WPT to each of the multiple PRUs. (Fig. 7B)
Regarding claims 4, 5, 14, and 15, Von Novak teaches the bi-directional communication link being a short-range BLE link. ([0084])
Regarding claims 6 and 16, Von Novak teaches the signaling encoded for transmission over the communication link is PTU specific. (end of [0105])
Regarding claims 7 and 17, Von Novak teaches the microcontroller being configured to detect a cross connection based on measured load variation. ([0102]-[0105])
Regarding claims 8 and 18, Von Novak teaches the microcontroller being configured to determine if the PTU is permitted to engage with the PRU for WPT. ([0114] or [0121])
Regarding claims 9 and 19, Von Novak teaches the microcontroller being configured to generate signaling (812) for transmission over the communication link to indicate that WPT with the PRU is permitted.  ([0097])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak et al. (2014/0159653) and Olson et al. (2016/0197571).  Von Novak teaches the apparatus as described above.  Von Novak fails to explicitly teach generate signaling to indicate waiting due to limited available power.  Olson teaches a similar apparatus (Fig. 1) to that of Von Novak.  Olson teaches when wireless power transfer is permitted, the microcontroller being configured to generate signaling (130) for transmission over the communication link (114) to indicate waiting due to limited available power. ([0056])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement Olson’s signal (130) into Von Novak’s invention to allow the charger to notify PRUs as to why and when power will and won’t be received at a PRU.
Response to Arguments
5.	Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive.  The Examiner believes that Von Novak teaches all of the added limitations.  Von Novak teaches an example of cross-connection (i.e. when a PRU is partially engaged with .
	Lastly, Von Novak teaches rogue object detection being performed to detect rogue objects (i.e. humans) placed in an electromagnetic field that are not a PRU and distinguish those objects from a rogue PRU (at [0069]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
1-11-2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836